                                         Case 4:19-cv-03768-HSG Document 118 Filed 02/05/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re GEICO General Insurance Company              Case No. 19-cv-03768-HSG
                                   8                                                        ORDER DENYING MOTIONS TO
                                                                                            SEAL
                                   9
                                                                                            Re: Dkt. Nos. 92, 99, 103, 106, 110
                                  10

                                  11

                                  12
Northern District of California




                                              Pending before the Court are the parties’ motions to file under seal portions of their class
 United States District Court




                                  13
                                       certification briefs and associated exhibits. Dkt. Nos. 92, 99, 103, 106, 110. For the reasons
                                  14
                                       detailed below, the Court DENIES the motions to file under seal.
                                  15
                                         I.   LEGAL STANDARD
                                  16
                                              Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  17
                                       documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  18
                                       v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the
                                  19
                                       common law right ‘to inspect and copy public records and documents, including judicial records
                                  20
                                       and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of
                                  21
                                       access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                  22
                                       strong presumption, the party seeking to seal a judicial record attached to a dispositive motion
                                  23
                                       must “articulate compelling reasons supported by specific factual findings that outweigh the
                                  24
                                       general history of access and the public policies favoring disclosure, such as the public interest in
                                  25
                                       understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  26
                                       omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  27
                                       disclosure and justify sealing court records exist when such ‘court files might have become a
                                  28
                                         Case 4:19-cv-03768-HSG Document 118 Filed 02/05/21 Page 2 of 4




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   7   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   8   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   9   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  10   5(b). Courts have found that “confidential business information” in the form of “license

                                  11   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  12   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-
Northern District of California
 United States District Court




                                  13   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  14   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  15   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  16   June 30, 2015).

                                  17          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  18   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  19   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  20   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  21   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  22   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  23   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  24   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  25    II.   DISCUSSION
                                  26          Because the motion for class certification is more than tangentially related to the

                                  27   underlying action, the Court applies the “compelling reasons” standard in evaluating the motions

                                  28   to seal. The Court denies the motions because instead of narrowly tailoring its requests to only
                                                                                          2
                                           Case 4:19-cv-03768-HSG Document 118 Filed 02/05/21 Page 3 of 4




                                   1   cover sealable material, Defendant has sought to seal an unjustifiably broad swath of basic

                                   2   business practice information.1 For example, Defendant indicates in its Opposition to Plaintiffs’

                                   3   Motion for Class Certification that for total loss claims it complies with the California Total Loss

                                   4   Regulation, which “provides that GEICO is required to pay all applicable taxes and one-time fees

                                   5   incident to transfer of ownership and the ‘remaining term’ of the totaled vehicle’s annual

                                   6   registration fees.” Dkt. No. 99-4 at 2. But Defendant seeks to seal the portion of a deposition

                                   7   transcript of GEICO witness Phillip Gallimore and a different portion of its opposition that detail

                                   8   this exact practice. See id. at 4; Dkt. No. 99-1 at 2, ¶ 2. Defendant claims that Gallimore’s

                                   9   deposition transcript, attached as Exhibit A to the Declaration of Kymberly Kochisin in Support of

                                  10   GEICO’s Opposition to Plaintiffs’ Motion for Class Certification, “contain[s] confidential and

                                  11   proprietary information concerning GEICO’s internal procedures and operations relevant to

                                  12   GEICO’s processing and settlement of auto damage claims in California,” and that “disclosure . . .
Northern District of California
 United States District Court




                                  13   would cause GEICO harm and leave it at a competitive disadvantage.” Dkt. No. 99-1 at 2, ¶ 2.

                                  14   But the fact that Defendant detailed this practice elsewhere in its opposition brief shows that its

                                  15   request to seal Exhibit A in its entirety is overly broad. And the same is true for several other

                                  16   exhibits.

                                  17          As a second example, Defendant seeks to seal the entirety of Exhibit T to the supplemental

                                  18   declaration of Annick Persinger, a claim document provided by GEICO to Plaintiff Subbaiah. See

                                  19   Dkt. No. 104, ¶ 4. GEICO indicates that Exhibit T is “the type of material used by GEICO in the

                                  20   adjustment of California total loss claims and is part of GEICO’s proprietary claims handling

                                  21   processes and thus reflects GEICO’s business practices with respect to the adjustment and

                                  22   settlement of total loss claims and are generally considered confidential and proprietary by

                                  23   GEICO.” Id. But the substance of the claim letter reflects a business practice that is obviously

                                  24   visible to claimants, as demonstrated by Plaintiff Subbaiah’s allegation in the complaint detailing

                                  25   the reason for GEICO’s settlement of her claim. See Dkt. No. 75, ¶ 19.

                                  26

                                  27   1
                                        As previously noted, the parties’ filed motions to seal portions of their class certification briefs
                                  28   and associated exhibits. In each of Plaintiffs’ motions, Plaintiffs indicate that Defendant is the
                                       designating party.
                                                                                         3
                                          Case 4:19-cv-03768-HSG Document 118 Filed 02/05/21 Page 4 of 4




                                   1          These overly broad requests do not comply with Civil Local Rule 79-5(b), which requires

                                   2   that the “request must be narrowly tailored to seek sealing only of sealable material.” Defendant

                                   3   makes the blanket assertion that the identified material constitutes confidential and proprietary

                                   4   business information, but as noted, much of the material details basic business practice

                                   5   information. Moreover, many of the requests were not limited to cover portions that refer directly

                                   6   to the purportedly proprietary information. In filing motions to seal, the burden is on the parties to

                                   7   justify, in detail, each proposed fact that they want to seal.

                                   8          In light of the deficiencies of the pending motions to seal, the motions are DENIED. The

                                   9   Court DIRECTS the parties to file public versions of all documents within seven days of this

                                  10   order. The parties may also file a new motion to seal that comports with the requirements

                                  11   discussed above within seven days of this order. Additionally, any proposed order, or responsive

                                  12   declaration, must include in the table for each item sought to be sealed: (1) the docket numbers of
Northern District of California
 United States District Court




                                  13   the public and provisionally sealed versions of documents sought to be filed under seal; (2) the

                                  14   name of the document; (3) the specific portion(s) of the document sought to be filed under seal;

                                  15   and (4) the filer’s reasons for seeking sealing of the material, along with citations to the relevant

                                  16   declarations and any supporting legal authority. The reasons provided must be specific and

                                  17   tailored to the portion(s) of the document sought to be sealed. The parties are advised that the

                                  18   Court is strongly disinclined to grant any further requests mirroring the overbroad prior requests

                                  19   that resulted in needlessly heavily-redacted briefs.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 2/5/2021

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          4
